Citation Nr: 0822718	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  93-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder secondary to the veteran's service-connected 
circumcision residuals.

2.  Entitlement to service connection for hair loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from March 1987 
to January 1992. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in August 1992, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran subsequently moved 
to New York, and the case has been transferred to the RO in 
New York, New York.

In September 1993, the veteran appeared before a Member of 
the Board (now Veterans Law Judge) and gave testimony in 
support of his claim.  In November 1994, the veteran was 
advised that the Board member who conducted his hearing was 
no longer employed by the Board.  The veteran was given the 
opportunity to request another hearing before a Board Member.  
In December 1994, he informed the Board that he did not wish 
another hearing.  The Board then in December 1995 remanded 
the claim to the RO for additional development.  The claim 
was subsequently returned to the Board and in January 1998 
the Board issued a Decision/Remand.  

In the Decision/Remand, the Board denied the veteran's claim 
for an increased rating for residuals of circumcision.  The 
other three issues on appeal, those involving hair loss, 
exposure to hazardous materials, and a psychiatric disorder 
were remanded to the RO for additional development.  The 
veteran was informed of the action, and he subsequently filed 
an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  In response to a March 1999 Joint 
Motion requesting items of relief to include vacating the 
Board's January 1998 disposition of the above-cited claim and 
remanding such claim for development to include affording the 
veteran opportunity to "submit additional evidence and 
argument" relative to such claim, the Court so ordered the 
same.  Thereafter, the appeal was returned to the Board. 

After the claim was returned to the Board, the Board, in 
December 1999, remanded the claim to the RO for additional 
development.  A review of the record suggests that even 
though the claim was remanded to the RO, the RO did not merge 
the single issue with the other three issues on appeal.  
Nevertheless, the claim was returned to the Board for review.  

In November 2001, the Board sent a letter to the appellant 
notifying him that his attorney, James W. Stanley, Jr., could 
no longer represent him before the VA.  In other words, the 
appellant was notified that the Board could no longer 
recognize Mr. Stanley as his representative, and it advised 
the appellant of his representation choices.  The appellant 
was further advised that if the Board did not hear from him 
or his new representative within 30 days of the date of the 
letter, it would be assumed that he wanted to represent 
himself.  The record reflects that to date, the appellant has 
not responded to the Board's letter, and, therefore, the 
Board assumed that the appellant wished (and wishes) to 
represent himself.

The claim was once again remanded in June 2003.  At that 
time, the issues that appeared on the front page of the 
action involved the residuals of circumcision along with 
scars.  The RO was instructed to issue a statement of the 
case on the issue of entitlement to an initial compensable 
evaluation for residual scars, status post circumcision.  The 
issue was addressed in a supplemental statement of the case 
dated in July 2003.  The veteran was informed at that time 
that he had 60 days to perfect his appeal on that particular 
issue.  The veteran did not perfect his appeal and as such 
the issue is not before the Board.  

The Board again remanded the claim in April 2004.  The 
reasoning behind the remand was that the Board determined 
that the agency of original jurisdiction had not discussed 
whether the veteran should be assigned a special monthly 
compensation concerning the loss of a creative organ.  As 
such, the claim was returned via the Appeals Management 
Center (AMC).  All four issues have since been returned to 
the Board for review.  

It is noted that during the veteran's hearing before the 
Board in September 1993, he claimed that he was suffering 
from numerous disabilities, including multiple joint pain, 
which he believed to be secondary to his service in the 
Persian Gulf theatre of operations.  As such, the veteran 
opined that he should be receiving VA compensation benefits 
for those conditions also.  A review of the claims folder 
indicates that the RO has not developed these issues.  
Therefore, they are returned to the RO for further action and 
they are not before the Board at this time.  

The issues of entitlement to service connection for a 
psychiatric disorder and hair loss were remanded in a Board 
Decision/Remand, dated January 2007.  That action granted an 
increased evaluation for the residuals of a circumcision and 
denied entitlement to service connection for the residuals of 
exposure to hazardous material including Halon.  The remand 
portion of the action was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the purpose of 
obtaining additional medical information.  That information 
has been obtained and the claim has since been returned to 
the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.  

2.  The veteran is service-connected for the residuals of a 
circumcision.

3.  VA doctors have concluded that the veteran is not 
presently suffering from a psychiatric disorder or 
disability.  

4.  Although the veteran has suffered from hair loss, medical 
evidence etiologically linking this condition with the 
veteran's military service or to exposure to hazardous 
material including Halon or to a service-connected disability 
has not been presented.  




CONCLUSIONS OF LAW

1.  A psychiatric disorder was not caused by or secondary to 
the veteran's service-connected circumcision.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.310(a) (2007).

2.  Hair loss secondary to exposure to hazardous chemicals to 
include Halon was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of notification 
letters sent to him by the agency of original jurisdiction 
(AOJ) and the Appeals Management Center (AMC).  It is noted 
that these letters were sent to the veteran after the initial 
AOJ decision.  These letters informed the appellant of what 
evidence was required to substantiate the claim, and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

Despite the fact that the notice was provided after the 
original AOJ action, the Board finds that there was a "lack 
of prejudice from improper timing of the notice."  That is, 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection for a psychiatric disorder and for hair 
loss.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that the veteran 
underwent examinations of his scalp and psyche in January 
2008 and the results from those exams have been included in 
the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with the 
elements noted in Dingess via a letter sent to the veteran in 
February 2007.  Because the veteran has been provided this 
information, there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).



I.  Psychiatric Disorder

The veteran has asserted that as a result of his service-
connected circumcision, he developed a psychiatric disorder.  
The record indicates that the veteran originally submitted 
his claim with respect to this issue in 1992, immediately 
following his discharge from service.  The veteran reported 
that he had been treated for a dysthymic disorder while in 
service and that this condition was caused by his 
circumcision and the complications arising from said surgery.  
The service medical records do show that the veteran did 
indeed receive mental health care treatment for said 
condition while he was in service.  

After the veteran was released from active duty, the veteran 
did undergo a VA psychiatric examination.  This examination 
was performed in February 1992.  Upon completing the 
examination, the doctor wrote that the veteran was suffering 
from an adjustment disorder with an anxious mood secondary to 
circumcision problems.  Subsequently, the veteran received 
treatment through the VA for his psychiatric symptoms and 
manifestations.  

The RO denied the veteran's claim and he subsequently 
appealed.  The veteran then sat for another VA psychiatric 
examination in January 1997.  Prior to the exam, the examiner 
reviewed the veteran's claims folder.  Upon completion of the 
exam, the veteran was diagnosed as having had an adjustment 
disorder with anxiety - resolved.  The examiner further wrote 
that he could not find sufficient evidence of psychiatric 
symptomatology to warrant a current psychiatric diagnosis.  
The results were forwarded to the RO, and again the RO denied 
the veteran's claim.  

The claim eventually wound up before the Board.  As a result 
of the veteran's assertions, the Board remanded the claim in 
January 2007 to the RO for the purpose of obtaining a VA 
psychiatric examination.  Such an exam was accomplished in 
January 2008.  The examiner reviewed the veteran's claims 
folder along with any electronic VA medical records.  The 
doctor noted that when the veteran left the service, and 
started his appeal with the VA, he was suffering from 
depression and nervousness.  The examiner went on to write:

There is no found psychiatric disorder 
diagnosed in this examination.

The veteran's 1997 C & P examiner offered 
an opinion that the veteran had an 
adjustment disorder related to his 
urinary condition [the circumcision]; the 
disorder was described as "resolved" by 
the examiner.  Based on a review of the 
C-file and interview findings, it is at 
least as likely as not that the 1997 
opinion referred to the veteran's 
dysthymic disorder, treated on base and 
at the Little Rock VA in 1991 and 1992.  
"Resolved" means "in remission".  The 
1997 examiner was indicating, in other 
words, that there was no psychiatric 
diagnosis at the time of the examination 
but that [the veteran] had had 
psychiatric symptoms in the past, no 
longer present, associated with his 
urinary condition.  

A contrary opinion was not provided or obtained.  As such, 
and to put it in perspective, a VA doctor has provided an 
opinion that corroborates the veteran's assertions - to a 
point.  The veteran was treated for psychiatric symptoms and 
manifestations while he was in service.  Moreover, he 
received some counseling after he left the service.  However, 
currently the veteran does not suffer from an actual 
psychiatric disorder, disease, or disability.  Additionally, 
while the veteran believes that he may now suffer from a 
mental disorder related to his service-connected 
circumcision, he, as a layperson, is not competent to render 
a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); see also 38 C.F.R. § 3.102 (2007).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  In view of the 
foregoing, the Board finds that the evidence is not in 
equipoise, and even though the appellant is afforded the 
benefit-of-the-doubt, the Board concludes that the evidence 
does not support the veteran's claim.  That is, a verifiable 
diagnosis involving a psychiatric disorder has not been given 
or obtained.  Without such a diagnosis, entitlement to 
service connection may not be established.  The Board finds 
therefore that there is not sufficient evidence to place the 
evidence in equipoise as to whether the veteran suffers from 
a psychiatric disorder related to his service-connected 
circumcision or his military service.  On the basis of these 
findings and following a full review of the record, service 
connection is not warranted.  The veteran's claim is 
therefore denied.  

II.  Hair Loss

Also claimed by the veteran is that he has lost his hair 
because he was exposed to hazardous materials while in 
service.  The veteran has asserted that while in service, he 
was exposed, due to his firefighting duties, chemicals, 
including Halon, which have subsequently caused him to lose 
his hair.  Alternatively, the veteran avers that due to 
vaccinations he received in service, he has lost his hair.  
He has reported that no one else in his family has lost their 
hair and, as such, he believes that his hair loss must be due 
to his service.  

Following the veteran's discharge from the US Air Force, he 
underwent a VA Compensation and Pension Examination.  This 
occurred in February 1992.  The examination noted that there 
was generalized thinning of the scalp hair.  However, the 
examiner did not attribute the thinning to the veteran's 
military service or to his exposure to hazardous materials.  

The above results were forwarded to the RO, which, in turn, 
denied the veteran's claim for entitlement to service 
connection for hair loss.  The denial was issued in July 
1992.  In denying the claim, the RO noted that there was no 
evidence that the veteran was exposed to hazardous materials 
while in service and there was no mention of hair loss in the 
veteran's service medical records.  Moreover, even though it 
had been noted in the VA examination of February 1992 that 
the veteran had thinning hair on his head, medical evidence 
linking the thinning hair to his military service had not 
been presented.  Hence, the claim was denied.  The veteran 
was notified and he appealed.  The RO issued a Statement of 
the Case noting:

	. . . personal testimony concerning 
his hair loss has been carefully reviewed 
and is deemed credible, however there 
remains no evidence of a ratable disease 
process of service onset for which 
service connection might be established.

He has continued his appeal throughout these many years.  

As reported above, in 2007 the Board remanded the claim for 
the purpose of obtaining additional medical evidence 
concerning the veteran's hair loss.  He underwent a VA 
examination in January 2008.  The examiner did review the 
veteran's claims folder.  Upon completion of the exam, the 
doctor concluded that the veteran's hair loss was not due to 
hazardous material exposure or to shots received while in the 
service.  

The claims folder does not contain, besides the veteran's own 
personal opinion, any medical opinions or hypotheses that 
would link the veteran's hair loss with his military service 
or any incidents therein including exposure to hazardous 
materials.  Thus, the Board is left with the contentions made 
by the veteran.  These statements were undoubtedly made in 
good faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he thought his hair on his head was thinning or falling out.  
However, he is not competent to say that he has an actual 
disability that is related to his service or to a condition 
he suffered therefrom while he was in service.  He is not 
competent to deduce that his hair loss is the result of or 
caused by his military service.  In other words, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384,388 (1995); Robinette v. Brown, 8 Vet. App. 69, 
74 (1995); Grottveit v. Brown, 5 Vet. App. 91,93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the medical evidence does not support the 
veteran's assertions, and as such, service connection for the 
loss of hair is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).




ORDER

1.  Entitlement to service connection for a psychiatric 
disorder secondary to the veteran's service-connected 
circumcision residuals is denied.

2.  Entitlement to service connection for hair loss secondary 
to exposure to hazardous materials including Halon is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


